Exhibit 10.4

 

LOGO [g936842akcea.jpg]

AKCEA THERAPEUTICS, INC.

CONSULTING AGREEMENT

(“SUMMARY PAGE”)

 

Date of Consulting Agreement: (“Agreement”)   

July 7, 2020 (“Effective Date”).

Name of Consultant:   

Louis St. L. O’Dea, MB B.Ch. BAO, FRCP(C) (hereinafter “Consultant”).

Scope of Consulting Services:   

Support of ongoing development and regulatory initiatives and to assist with the
transition of responsibilities to Akcea’s new Chief Medical Officer

Field in which Consulting Services to be provided (the “Field”):   

Development, Medical and Regulatory

Duration of Consulting Services (the “Consulting Period”):   

Effective Date through December 31, 2020

Consideration for Consulting Services:   

$450.00 per hour

Time Provided by Consultant:   

Up to 20 hours per week

 

In addition to such compensation, Akcea Therapeutics, Inc. (“Akcea”) will
reimburse Consultant for Akcea approved travel and other out-of-pocket costs
reasonably incurred in the course of performing services under this Agreement in
accordance with Akcea’s standard expense reimbursement policy. Consultant will
provide Akcea with receipts for all such costs.

Consultant agrees to provide Akcea with Consulting Services on the terms
described above and according to the additional terms attached hereto as Exhibit
A.

 

  Consultant     Akcea Therapeutics, Inc. By (Signature):  

/s/ Louis St. L. O’Dea, MB B.Ch. BAO, FRCP(C)

   

/s/ Damien McDevitt

Date:  

 

   

 

Printed Name:  

Louis St. L. O’Dea, MB B.Ch. BAO, FRCP(C)

   

Damien McDevitt, Ph.D.

Title:  

 

   

Chief Executive Officer

Address:  

 

   

22 Boston Wharf Road, 9th Floor

 

 

   

Boston, MA 02210

Telephone:  

 

   

 

e-mail:  

 

   

 

Social Security or Employer Tax ID Number to be provided separately via W-9 form
or foreign equivalent.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF CONSULTING AGREEMENT

 

1.

Engagement of Services

Consultant is retained to perform certain services, as needed and requested by
Akcea, which services are specifically described on the Summary Page
(“Consulting Services”). Consultant will perform such Consulting Services to the
best of Consultant’s talent and ability.

 

2.

Compensation

As full and complete compensation for Consulting Services and for the discharge
of all of Consultant’s obligations hereunder, Akcea will pay Consultant at the
rate set forth on the Summary Page. Consultant will invoice Akcea on a monthly
basis for any reimbursable expenses, and Akcea, upon its approval, will pay all
undisputed expenses within 30 days after Akcea’s receipt of the invoice. In
addition, as long as Consultant continues to provide Consulting Services under
this Agreement, Consultant’s Akcea stock options and Akcea restricted stock
units (RSUs) will continue to vest through the end of the Consulting Period in
accordance with the terms of the applicable Stock Option Agreements and RSU
Agreements. Thereafter, such stock options and RSUs will stop vesting and will
expire in accordance with the terms of such stock options and RSUs.

 

3.

Independent Contractor

Consultant is an independent contractor and not an employee of Akcea. Consultant
has no authority to obligate Akcea by contract or otherwise. Consultant will not
be eligible for any employee benefits. Taxes will be the sole responsibility of
Consultant.

 

4.

Confidential Information

 

(a)

Akcea possesses confidential information that has been created, discovered,
developed by, or otherwise become known to Akcea (including, without limitation,
information created, discovered, developed or made known by Consultant arising
from the Consulting Services).

 

  (i)

All such information is hereinafter referred to as “Confidential Information.”
By way of illustration, but not limitation, Confidential Information includes:
(A) inventions, developments, designs, improvements, trade secrets, ideas,
formulas, source and object codes, programs, other works of authorship,
organisms, plasmids, expression vectors, know-how, processes, cell lines,
discoveries, techniques, data and documentation systems (hereinafter
collectively referred to as “Inventions”); and (B) information regarding plans
for research, development, new products, clinical data, pre-clinical product
data, clinical trial patient data, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs, as
well as information regarding the skills and compensation of employees of Akcea.

 

Page 1



--------------------------------------------------------------------------------

  (ii)

All Confidential Information will be the sole property of Akcea and its assigns,
and Akcea and its assigns will be the sole owner of all patents, copyrights and
other rights in connection with such Confidential Information. At all times,
both during the term of this Agreement and for five years after its termination,
Consultant will keep in confidence and trust all Confidential Information and
will not use, disclose, lecture upon or publish any Confidential Information or
anything related to such information without Akcea’s prior written consent. Any
permitted disclosures will be made in strict compliance with the Akcea
publication and presentation clearance policy.

 

(b)

Consultant also understands that Akcea has received and in the future will
receive valuable information from third parties that is confidential or
proprietary (“Third-Party Information”) subject to a duty on the part of Akcea
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of this Agreement and for five years
thereafter, Consultant will hold Third-Party Information in the strictest
confidence and will not disclose or use Third-Party Information except as
permitted by the agreement between Akcea and such third party, unless expressly
authorized to act otherwise by an officer of Akcea in writing. Any permitted
disclosures will be made in strict compliance with Akcea publication and
presentation clearance policy.

 

(c)

The obligations of Section 4 will not apply to information that Consultant can
establish by written records: (i) was known by Consultant prior to the receipt
of Confidential Information; (ii) was disclosed to Consultant by a third party
having the right to do so; (iii) was, or subsequently became, in the public
domain through no fault of Consultant, its officers, directors, affiliates
employees or agents; (iv) was independently developed by Consultant without use
of Confidential Information; or (v) was disclosed by Consultant pursuant to any
judicial, governmental or stock exchange request, requirement or order, so long
as Consultant provided Akcea with sufficient prior notice in order to allow
Akcea to contest such request, requirement or order.

 

5.

Inventions

In the course of performing Consulting Services for Akcea, Consultant may
develop new ideas or Inventions or make other contributions of value to Akcea.

 

(a)

Consultant hereby assigns to Akcea Consultant’s entire right, title and interest
in and to any and all Inventions (and all patent rights, copyrights, and all
other rights in connection therewith, hereinafter referred to as “Proprietary
Rights”) whether or not patentable or registrable under patent, copyright or
similar statutes, made or conceived of or reduced to practice or learned by
Consultant, either alone or jointly with others, as a result of performing
Consulting Services hereunder. All Inventions assigned to Akcea pursuant to this
section will be known as “Company Inventions”. Consultant agrees that all
Proprietary Rights and Company Inventions are Akcea’s sole property. Consultant
agrees, upon request, to execute, verify and deliver assignments of such
Proprietary Rights to Akcea or its designee. Consultant understands that, to the
extent this Agreement will be construed in accordance with the laws of any state
which precludes a requirement in an agreement to assign certain classes of
inventions made by an individual acting as a Consultant, this section will be
interpreted not to apply to any inventions that a court rules and/or Akcea
agrees falls within such classes.

 

Page 2



--------------------------------------------------------------------------------

(b)

Consultant further agrees to assist Akcea in every proper way to obtain, from
time to time, and to enforce United States and foreign Proprietary Rights
relating to Company Inventions in any and all countries. To that end Consultant
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as Akcea may reasonably request for use in
applying for, obtaining, sustaining and enforcing such Proprietary Rights
relating to Company Inventions. Consultant’s obligation to assist Akcea in
obtaining and enforcing Proprietary Rights relating to Company Inventions in any
and all countries will continue beyond the termination of this Agreement, but
Akcea will compensate Consultant at a reasonable rate after such termination for
the time actually spent by Consultant at Akcea’s request in connection with such
assistance. If Akcea is unable, after reasonable effort, to secure Consultant’s
signature on any document needed to apply for or prosecute any Proprietary
Rights relating to a Company Invention, Consultant hereby irrevocably designates
and appoints Akcea and its duly authorized officers and agents as his/her agent
and attorney in fact, to act for and on Consultant’s behalf to execute, verify
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of any such Proprietary Rights with the
same legal force and effect as if executed by Consultant.

 

(c)

During the term of this Agreement, Consultant will promptly disclose to Akcea,
or any persons designated by it, fully and in writing and will hold in trust for
the sole right and benefit of Akcea any and all Company Inventions, whether or
not patentable or protectable by copyright. At the time of each such disclosure,
Consultant will advise Akcea in writing of any Inventions that Consultant
believes are not subject to the assignment provisions of Section 5(a) above, and
Consultant will at that time provide to Akcea in writing all evidence necessary
to substantiate that belief. Consultant will not be obligated to disclose
information received by Consultant from others under a contract of
confidentiality. In addition, after termination of this Agreement, Consultant
will disclose to Akcea all patent applications filed by Consultant relating to
any Company Inventions or relating to any work performed by Consultant on behalf
of Akcea.

 

6.

Previous Consulting Relationships

Consultant represents that Consultant’s performance of Consulting Services, as
well as Consultant’s performance of the rest of Consultant’s obligations under
the terms of this Agreement, will not breach any agreement to keep in confidence
any proprietary information acquired by Consultant in confidence or in trust
from another entity prior to the date of this Agreement. Consultant agrees not
to bring to Akcea or to use in the performance of Consulting Services for Akcea
any materials or documents of a present or former employer or client of
Consultant, or any materials or documents obtained by Consultant under a
confidentiality agreement imposed by reason of another of Consultant’s
consulting relationships, unless such materials or documents are generally
available to the public or Consultant has authorization from such present or
former employer or client for the possession and unrestricted use of such
materials.

 

Page 3



--------------------------------------------------------------------------------

7.

Termination

The term of this Agreement will coincide with the duration of the Consulting
Period. The duration of the Consulting Period (and thus the term of this
Agreement) may be extended only if both parties agree to an extension in
writing, signed by both Consultant and an authorized officer of Akcea. Each
party understands and agrees that the other party has the absolute right to
terminate this Agreement, at any time and for whatever reason, prior to the
expiration of the Consulting Period, so long as such party provides the other
party with written notice of such termination as set forth in Section 9(f). If
this Agreement terminates prior to the end of the Consulting Period, Akcea will
pay Consultant for any Consulting Services appropriately rendered and for any
out of pocket expenses reasonably incurred on behalf of Akcea, up to and
including the termination notification date, pursuant to the criteria set forth
in Section 2 of this Agreement.

 

8.

Arbitration

 

(a)

Akcea and Consultant agree to resolve by arbitration all disputes, claims or
controversies (“Claims”), past, present or future, whether or not arising out of
this Agreement or its termination, that Akcea may have against Consultant or
that Consultant may have against any of the following (i) Akcea; (ii) Akcea
officers, directors; employees or agents; (iii) Akcea’s parent; subsidiary or
affiliated entities, joint ventures, or joint employers; (iv) Akcea’s benefit
plans or the plans’ sponsors, fiduciaries, administrators, affiliates and
agents; and/or (v) all successors and assigns of any of the foregoing. The
Claims covered by this Agreement include all disputes that Akcea or Consultant
could otherwise pursue in state or federal court including, but not limited to,
Claims based on any state, federal, or local statute, regulation or ordinance
(including Claims for discrimination, retaliation, harassment, unpaid wages or
violation of state or federal wage and hour laws), as well as common law Claims
(including Claims for breach of contract, breach of the implied covenant of good
faith and fair dealing, wrongful discharge, defamation, misrepresentation,
fraud, or infliction of emotional distress). Akcea and Consultant anticipates
that this Section 8 provides the benefits of a speedy, less formal, impartial,
final and binding dispute resolution procedure.

 

(b)

To the maximum extent permitted by law, Consultant hereby waives any right to
bring on behalf of persons other than Consultant, or to otherwise participate
with other persons in, any class, collective or representative action (i.e. a
type of lawsuit in which one or several persons sue on behalf of a larger group
of persons).

 

(c)

The arbitration will be conducted by a single neutral arbitrator in accordance
with the then-current Commercial Arbitration and Mediation Procedures of the
American Arbitration Association (“AAA”). The arbitration will take place in
Boston, Massachusetts. Akcea will pay the arbitrator’s fee and will bear all
administrative charges by AAA. All parties will be entitled to engage in
reasonable pre-hearing discovery to obtain information to prosecute or defend
the asserted claims. Any disputes between the parties regarding the nature or
scope of discovery will be decided by the arbitrator. The arbitrator will hear
and issue a written ruling upon any dispositive motions brought by either party,
including but not limited to, motions for summary judgment or summary
adjudication of issues. After the hearing, the arbitrator will issue a written
decision setting forth the award, if any, and

 

Page 4



--------------------------------------------------------------------------------

  explaining the basis therefore. The arbitrator will have the power to award
any type of relief that would be available in court. The arbitrator’s award will
be final and binding upon the parties and may be entered as a judgment in any
court of competent jurisdiction. If there is conflict in the arbitration
procedures set forth in this Agreement and the AAA rules specified above, the
AAA rules will control. Notwithstanding the foregoing, and regardless of what is
provided by the AAA rules, the arbitrator will not have authority or
jurisdiction to consolidate claims of different individuals or entities into one
proceeding, nor will the arbitrator have authority or jurisdiction to hear the
arbitration as a class action. As noted above, Consultant has agreed to waive
any right to bring any class, collective or representative action. To the extent
that the class, collective or representative action waiver described above is
not enforceable, the issue of whether to certify any alleged or putative class
for a class action proceeding must be decided by a court of competent
jurisdiction. The arbitrator will not have authority or jurisdiction to decide
class certification, collective or representative action issues. Until any class
certification, collective, or representative action issues are decided by the
court, all arbitration proceedings will be stayed, and the arbitrator will take
no action with respect to the matter. However, once any issues regarding class
certification, collective, or representative action have been decided by the
court, the arbitrator will have authority to decide the substantive claims.

 

9.

Miscellaneous

 

(a)

Upon expiration or termination of this Agreement, each party will be released
from all obligations and liabilities to the other occurring or arising after the
date of such expiration or termination, except that any termination or
expiration of this Agreement will not relieve Consultant of Consultant’s
obligations under Sections 4, 5, 6, 7 and 8 hereof, nor will any such expiration
or termination relieve Consultant or Akcea from any liability arising from any
breach of this Agreement. Upon expiration or termination of this Agreement for
any reason whatsoever, Consultant will promptly surrender and deliver to Akcea
any and all laboratory notebooks, conception notebooks, drawings, notes,
memoranda, specifications, devices, formulas, molecules, cells, storage media,
including calculations, sequences, data and other materials of any nature
pertaining to Consulting Services for Akcea, as well as any documents or data of
any description (or any reproduction of any documents or data) containing or
pertaining to any Trade Secret Information, Akcea’s Confidential Information or
Third Party Information.

 

(b)

The rights and liabilities of the parties hereto will bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as Akcea has specifically contracted for
Consultant’s services, Consultant may not assign or delegate Consultant’s
obligations under this Agreement either in whole or in part without Akcea’s
prior written consent.

 

(c)

Because Consultant’s services are personal and unique and because Consultant may
have access to and become acquainted with Akcea’s Confidential Information,
Akcea has the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights and remedies that Akcea may have for a breach of this
Agreement.

 

Page 5



--------------------------------------------------------------------------------

(d)

This Agreement will be governed by and construed according to the laws of the
Commonwealth of Massachusetts as such laws are applied to contracts entered into
and performed entirely within such Commonwealth. If any provision of this
Agreement is held to be or becomes invalid, illegal or unenforceable, such
provision will be validly reformed to approximate as nearly as possible the
intent of the parties and the remainder of this Agreement will not be affected
thereby and will remain valid and enforceable to the greatest extent permitted
by law.

 

(e)

This Agreement, and all other documents mentioned herein, constitute the final,
exclusive and complete understanding and agreement of the parties hereto and
supersedes all prior understandings and agreements. Any waiver, modification or
amendment of any provision of this Agreement will be effective only if in
writing and signed by the parties hereto.

 

(f)

Any notices required or permitted hereunder will be given to the appropriate
party at the address specified on the Summary Page or at such other address as
the party will specify in writing. Such notice will be deemed given upon
personal delivery to the appropriate address, or by facsimile transmission
(receipt verified and with confirmation copy followed by another permitted
method), sent by express courier service, or, if sent by certified or registered
mail, three (3) days after the date of mailing.

[END OF EXHIBIT A]

 

Page 6